Appeal from order, Supreme Court, New York County (Lehner, J.), entered on May 28, 1982 dismissed, without costs and without disbursements, as having been subsumed in the appeal from the judgment; appeal from order of said court entered on September 3, 1982 is dismissed, without costs and without disbursements, as nonappealable; and judgment of said court entered on June 4, 1982, affirmed for the reasons stated by Lehner, J., at Special Term. *759Respondent shall recover of appellants one bill of $75 costs and disbursements of this appeal. Concur — Murphy, P. J., Carro and Kassal, JJ.